Exhibit 10.32
Severance Agreement
This Severance Agreement (this “Agreement”) is entered into effective as of this
day of December 3, 2008, by and between Cortland Bancorp, an Ohio corporation,
and Marlene J. Lenio (the “Executive”), Vice President of The Cortland Savings
and Banking Company (the “Bank”), an Ohio-chartered bank and wholly owned
subsidiary of Cortland Bancorp, an Ohio corporation.
Whereas, recognizing the contributions to the profitability, growth, and
financial strength of Cortland Bancorp and the Bank that the Executive has made
and is expected to continue to make, intending to assure itself of the current
and future continuity of management and establish minimum severance benefits for
certain officers and other key employees and ensure that officers and other key
employees are not practically disabled from discharging their duties if a
proposed or actual transaction involving a change in control arises, and finally
desiring to provide additional inducement for the Executive to remain in the
employ of Cortland Bancorp and the Bank, Cortland Bancorp and the Bank entered
into a Severance Agreement Due to Change in Control of Cortland Bancorp dated as
of December 26, 2000 with the Executive,
Whereas, Cortland Bancorp and the Executive intend that this Agreement supersede
and replace in its entirety the December 26, 2000 Severance Agreement Due to
Change in Control of Cortland Bancorp and that from and after the date hereof
the December 26, 2000 Severance Agreement Due to Change in Control of Cortland
Bancorp shall be of no further force or effect, and
Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Cortland Bancorp, is contemplated insofar as
Cortland Bancorp or any of its subsidiaries is concerned.
Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.
1. Cash Benefit after a Change in Control. (a) Cash benefit. If a Change in
Control occurs, Cortland Bancorp shall make a lump-sum payment to the Executive
in an amount in cash equal to one times the Executive’s compensation. For this
purpose the Executive’s compensation means (x) the sum of the Executive’s base
salary when the Change in Control occurs, including salary deferred at the
Executive’s election, plus (y) any bonus awarded for the most recent whole
calendar year before the year in which the Change in Control occurs, regardless
of whether the bonus is paid in the year earned and regardless of whether the
bonus is vested or subject to elective deferral. The term bonus means cash or
non-cash compensation of the type that is required to be reported as bonus by
Securities and Exchange Commission rules governing tabular disclosure of
executive compensation, specifically Regulation S-K Item 402 (17 CFR 229.402,
currently Item 402(c)(2)(iv)). The amount payable to the Executive hereunder
shall not be reduced to account for the time value of money or discounted to
present value. Subject to section 16 of this Agreement, the payment required
under this section 1(a) shall be made within five business days after the Change
in Control occurs. The Executive shall be entitled to a payment under this
section 1(a) on no more than one occasion during the term of this Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) Change in Control defined. For purposes of this Agreement the term Change in
Control means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including —
(1) Change in ownership: a change in ownership of Cortland Bancorp occurs on the
date any one person or group accumulates ownership of Cortland Bancorp stock
constituting more than 50% of the total fair market value or total voting power
of Cortland Bancorp stock,
(2) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Cortland
Bancorp stock possessing 30% or more of the total voting power of Cortland
Bancorp stock, or (y) a majority of Cortland Bancorp’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of Cortland Bancorp’s board of
directors, or
(3) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Cortland Bancorp’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from Cortland Bancorp assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of
Cortland Bancorp’s assets immediately before the acquisition or acquisitions.
For this purpose gross fair market value means the value of Cortland Bancorp’s
assets or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.
2. Additional Benefits after Employment Termination. (a) Continued insurance
benefits. Subject to section 2(b), if the Executive’s employment terminates
involuntarily but without Cause or voluntarily but with Good Reason within
24 months after a Change in Control, Cortland Bancorp shall cause to be
continued medical, dental, accident, disability, and life insurance coverage
substantially identical to the coverage maintained for the Executive before
employment termination, in accordance with the same schedule prevailing before
employment termination, and on substantially the same terms and conditions
prevailing before employment termination (including cost of coverage to Cortland
Bancorp and the Bank). The insurance coverage shall continue until the first to
occur of (x) the Executive’s return to employment with Cortland Bancorp, the
Bank, or another employer, (y) the Executive’s death, or (z) the end of the term
remaining under this Agreement when the Executive’s employment terminates.

 

2



--------------------------------------------------------------------------------



 



(b) Alternative lump-sum cash payment. If (x) under the terms of the applicable
policy or policies for the insurance benefits specified in section 2(a) it is
not possible to continue the Executive’s coverage on the terms specified in
section 2(a), or (y) if when employment termination occurs the Executive is a
specified employee within the meaning of section 409A of the Internal Revenue
Code of 1986, if any of the continued insurance coverage benefits specified in
section 2(a) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular insurance benefit, instead
of continued insurance coverage under section 2(a) Cortland Bancorp shall pay or
cause to be paid to the Executive in a single lump sum an amount in cash equal
to the present value of Cortland Bancorp’s projected cost to maintain that
particular insurance benefit had the Executive’s employment not terminated,
assuming continued coverage for the lesser of 36 months or the number of months
until the Executive attains age 65. The lump-sum payment shall be made within
five business days after employment termination or, if the Executive is a
specified employee within the meaning of section 409A and an exemption from the
six-month delay requirement of section 409A(a)(2)(B)(i) is not available, on the
first day of the seventh month after the month in which the Executive’s
employment terminates.
(c) Miscellaneous benefits. Subject to section 2(d), if the Executive’s
employment terminates involuntarily but without Cause or voluntarily but with
Good Reason within 24 months after a Change in Control —
(1) Cortland Bancorp shall for three years after termination pay or cause to be
paid the Executive’s initiation and membership assessments and dues in a civic
or social club of the Executive’s choice. The Executive shall be solely
responsible for personal expenses for use of the club,
(2) Cortland Bancorp shall for three years after termination and at no cost to
the Executive provide or cause to be provided to the Executive financial
planning services, including but not limited to tax preparation and financial
planning having to do with receipt of benefits under this Agreement,
(3) Cortland Bancorp shall for one year after termination and at no cost to the
Executive provide or cause to be provided to the Executive reasonable
outplacement services, including but not limited to employment counseling,
resume services, and executive placement services.
(d) Alternative lump-sum cash payment. If when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if any of the miscellaneous benefits specified in
section 2(c) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular benefit, instead of the
miscellaneous benefits under section 2(c) Cortland Bancorp shall pay or cause to
be paid to the Executive in a single lump sum an amount in cash equal to the
present value of Cortland Bancorp’s projected cost to maintain that particular
benefit had the Executive’s employment not terminated. The lump-sum payment
shall be made within five business days after employment termination or, if the
Executive is a specified employee within the meaning of section 409A and an
exemption from the six-month delay requirement of section 409A(a)(2)(B)(i) is
not available, on the first day of the seventh month after the month in which
the Executive’s employment terminates.

 

3



--------------------------------------------------------------------------------



 



(e) Involuntary termination with Cause defined. For purposes of this Agreement,
involuntary termination of the Executive’s employment shall be considered
involuntary termination with Cause if the Executive shall have committed any of
the following acts —
(1) an act of fraud, embezzlement, or theft while employed by Cortland Bancorp
or the Bank, or conviction of the Executive of or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more, or
(2) gross negligence, insubordination, disloyalty, or dishonesty in the
performance of the Executive’s duties as an officer of Cortland Bancorp or the
Bank; willful or reckless failure by the Executive to adhere to Cortland
Bancorp’s or the Bank’s written policies; intentional wrongful damage by the
Executive to the business or property of Cortland Bancorp or the Bank, including
without limitation its reputation, which in Cortland Bancorp’s sole judgment
causes material harm to Cortland Bancorp or the Bank; breach by the Executive of
fiduciary duties to Cortland Bancorp and its stockholders, whether in the
Executive’s capacity as an officer or as a director of Cortland Bancorp or the
Bank,
(3) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or
(4) intentional wrongful disclosure of secret processes or confidential
information of Cortland Bancorp or the Bank, which in Cortland Bancorp’s sole
judgment causes material harm to Cortland Bancorp or the Bank, or
(5) any actions that cause the Executive to be terminated for cause under any
employment agreement existing on the date hereof or hereafter entered into
between the Executive and Cortland Bancorp or the Bank, or
(6) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of Cortland Bancorp or the Bank, under a blanket bond or other
fidelity or insurance policy covering directors, officers, or employees.
For purposes of this Agreement no act or failure to act on the Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in Cortland Bancorp’s
best interests. Any act or failure to act based upon authority granted by
resolutions duly adopted by the board of directors or based upon the advice of
counsel for Cortland Bancorp shall be conclusively presumed to be in good faith
and in Cortland Bancorp’s best interests.

 

4



--------------------------------------------------------------------------------



 



(f) Voluntary termination with Good Reason defined. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(x) and (y) are satisfied —
(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent —
1) a material diminution of the Executive’s base salary,
2) a material diminution of the Executive’s authority, duties, or
responsibilities,
3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,
4) a material diminution in the budget over which the Executive retains
authority,
5) a material change in the geographic location at which the Executive must
perform services, or
6) any other action or inaction that constitutes a material breach by Cortland
Bancorp of this Agreement.
(y) the Executive must give notice to Cortland Bancorp of the existence of one
or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and Cortland Bancorp shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within 24 months after the initial existence of the
condition.
3. Termination for Which No Benefits Are Payable. Despite anything in this
Agreement to the contrary, the Executive shall not be entitled to benefits under
this Agreement if the Executive’s employment terminates with Cause, if the
Executive dies while actively employed by Cortland Bancorp or the Bank, or if
the Executive becomes totally disabled while actively employed by Cortland
Bancorp or the Bank. For purposes of this Agreement the term totally disabled
means that because of injury or sickness the Executive is unable to perform the
Executive’s duties. The benefits, if any, payable to the Executive or the
Executive’s beneficiary or estate relating to the Executive’s death or
disability shall be determined solely by such benefit plans or arrangements as
Cortland Bancorp or the Bank may have with the Executive relating to death or
disability, not by this Agreement.

 

5



--------------------------------------------------------------------------------



 



4. Term of Agreement. The initial term of this Agreement shall be for a period
of three years, commencing on the effective date of this Agreement first written
above. On the first anniversary of the effective date of this Agreement and on
each anniversary thereafter this Agreement shall be extended automatically for
one additional year, unless Cortland Bancorp’s board of directors gives notice
to the Executive in writing at least 90 days before the anniversary that the
term of this Agreement will not be extended. If the board of directors
determines not to extend the term, it shall promptly notify the Executive.
References herein to the term of this Agreement mean the initial term and
extensions of the initial term. Unless terminated earlier, this Agreement shall
terminate when the Executive attains age 65. If the board of directors decides
not to extend the term of this Agreement, this Agreement shall nevertheless
remain in force until its term expires.
5. This Agreement Is Not an Employment Contract. The parties hereto acknowledge
and agree that this Agreement is not a management or employment agreement and
nothing in this Agreement shall give the Executive any rights or impose any
obligations to continued employment by Cortland Bancorp or the Bank or successor
of Cortland Bancorp.
6. Payment of Legal Fees. Cortland Bancorp is aware that after a Change in
Control management could cause or attempt to cause Cortland Bancorp to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause Cortland Bancorp to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. Cortland
Bancorp desires that the Executive not be required to incur the expenses
associated with the enforcement of rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. Cortland Bancorp desires that the Executive not be forced to
negotiate settlement of rights under this Agreement under threat of incurring
expenses. Accordingly, if after a Change in Control occurs it appears to the
Executive that (x) Cortland Bancorp has failed to comply with any of its
obligations under this Agreement or (y) Cortland Bancorp or any other person has
taken any action to declare this Agreement void or unenforceable, or instituted
any litigation or other legal action designed to deny, diminish, or to recover
from the Executive the benefits intended to be provided to the Executive
hereunder, Cortland Bancorp irrevocably authorizes the Executive from time to
time to retain counsel of the Executive’s choice, at Cortland Bancorp’s expense
as provided in this section 6, to represent the Executive in the initiation or
defense of any litigation or other legal action, whether by or against Cortland
Bancorp or any director, officer, stockholder, or other person affiliated with
Cortland Bancorp, in any jurisdiction. Despite any existing or previous
attorney-client relationship between Cortland Bancorp and any counsel chosen by
the Executive under this section 6, Cortland Bancorp irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
Cortland Bancorp and the Executive agree that a confidential relationship shall
exist between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by Cortland Bancorp on a regular, periodic
basis upon presentation by the Executive of a statement or statements prepared
by counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $500,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings. Cortland Bancorp’s
obligation to pay the Executive’s legal fees under this section 6 operates
separately from and in addition to any legal fee reimbursement obligation
Cortland Bancorp may have with the Executive under any separate salary
continuation or other agreement. Despite anything in this Agreement to the
contrary however, Cortland Bancorp shall not be required to pay or reimburse the
Executive’s legal expenses if doing so would violate section 18(k) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal
Deposit Insurance Corporation [12 CFR 359.3].

 

6



--------------------------------------------------------------------------------



 



7. Withholding of Taxes. Cortland Bancorp may withhold from any benefits payable
under this Agreement all Federal, state, local or other taxes as may be required
by law, governmental regulation, or ruling.
8. Successors and Assigns. (a) This Agreement is binding on Cortland Bancorp’s
successors. This Agreement shall be binding upon Cortland Bancorp and any
successor to Cortland Bancorp, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of Cortland
Bancorp by purchase, merger, consolidation, reorganization, or otherwise. But
this Agreement and Cortland Bancorp’s obligations under this Agreement are not
otherwise assignable, transferable, or delegable by Cortland Bancorp. By
agreement in form and substance satisfactory to the Executive, Cortland Bancorp
shall require any successor to all or substantially all of the business or
assets of Cortland Bancorp expressly to assume and agree to perform this
Agreement in the same manner and to the same extent Cortland Bancorp would be
required to perform had no succession occurred.
(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes, and
legatees.
(c) This Agreement is personal and is not assignable. This Agreement is personal
in nature. Without written consent of the other party, neither party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement except as expressly provided in this section 8. Without limiting
the generality of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by Executive’s will or by
the laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this section 8, Cortland Bancorp shall have no
liability to pay any amount to the assignee or transferee.
9. Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of Cortland Bancorp at the time of the delivery of the notice,
and properly addressed to Cortland Bancorp if addressed to the Board of
Directors, Cortland Bancorp, 194 West Main Street, Cortland, Ohio 44410,
Attention: Corporate Secretary.

 

7



--------------------------------------------------------------------------------



 



10. Captions and Counterparts. The headings and subheadings used in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.
11. Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing signed by the Executive and by Cortland Bancorp. No waiver by
either party hereto at any time of any breach by the other party hereto or
waiver of compliance with any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of other provisions or
conditions at the same or at any other time.
12. Severability. The provisions of this Agreement are severable. The invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent (and only to the
extent) necessary to make it valid and enforceable.
13. Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of the State of Ohio.
14. Entire Agreement. This Agreement constitutes the entire agreement between
Cortland Bancorp and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. No agreements or representations, oral or otherwise, expressed or implied
concerning the subject matter have been made by either party that are not set
forth expressly in this Agreement. This Agreement supersedes and replaces in its
entirety the December 26, 2000 Severance Agreement Due to Change in Control of
Cortland Bancorp, and from and after the date of this Agreement the December 26,
2000 Severance Agreement Due to Change in Control of Cortland Bancorp shall be
of no further force or effect.
15. No Mitigation Required. Cortland Bancorp hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after termination and (y) to measure the amount of damages
the Executive suffers because of termination. Additionally, Cortland Bancorp
acknowledges that its general severance pay plans do not provide for mitigation,
offset, or reduction of any severance payment received thereunder. Cortland
Bancorp further acknowledges that the payment of benefits by Cortland Bancorp
under this Agreement is reasonable and shall be liquidated damages. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall any
profits, income, earnings, or other benefits from any source whatsoever create
any mitigation, offset, reduction, or any other obligation on the part of the
Executive hereunder or otherwise.

 

8



--------------------------------------------------------------------------------



 



16. Internal Revenue Code Section 409A. Cortland Bancorp and the Executive
intend that their exercise of authority or discretion under this Agreement shall
comply with section 409A of the Internal Revenue Code of 1986. If when the
Executive’s employment terminates the Executive is a specified employee, as
defined in section 409A of the Internal Revenue Code of 1986, and if any
payments or benefits under this Agreement will result in additional tax or
interest to the Executive because of section 409A, then despite any provision of
this Agreement to the contrary the Executive shall not be entitled to the
payments or benefits until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments or benefits are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
the provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, Cortland Bancorp shall reform the
provision. However, Cortland Bancorp shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and Cortland Bancorp shall not be
required to incur any additional compensation expense as a result of the
reformed provision. References in this Agreement to section 409A of the Internal
Revenue Code of 1986 include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Internal Revenue Code
section 409A.
In Witness Whereof, the parties have executed this Severance Agreement as of the
date first written above.

                  Executive       Cortland Bancorp    
 
               
 
      By:        
 
Marlene J. Lenio
         
 
Lawrence A. Fantauzzi    
 
      Its:   President and Chief Executive Officer    

 

9



--------------------------------------------------------------------------------



 



Severance Agreement
This Severance Agreement (this “Agreement”) is entered into effective as of this
day of December 3, 2008, by and between Cortland Bancorp, an Ohio corporation,
and Craig M. Phython (the “Executive”), Senior Vice President, Chief Investment
Officer and Treasurer of The Cortland Savings and Banking Company (the “Bank”),
an Ohio-chartered bank and wholly owned subsidiary of Cortland Bancorp, an Ohio
corporation.
Whereas, recognizing the contributions to the profitability, growth, and
financial strength of Cortland Bancorp and the Bank that the Executive has made
and is expected to continue to make, intending to assure itself of the current
and future continuity of management and establish minimum severance benefits for
certain officers and other key employees and ensure that officers and other key
employees are not practically disabled from discharging their duties if a
proposed or actual transaction involving a change in control arises, and finally
desiring to provide additional inducement for the Executive to remain in the
employ of Cortland Bancorp and the Bank, and
Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Cortland Bancorp, is contemplated insofar as
Cortland Bancorp or any of its subsidiaries is concerned.
Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.
1. Cash Benefit after a Change in Control. (a) Cash benefit. If a Change in
Control occurs, Cortland Bancorp shall make a lump-sum payment to the Executive
in an amount in cash equal to one times the Executive’s compensation. For this
purpose the Executive’s compensation means (x) the sum of the Executive’s base
salary when the Change in Control occurs, including salary deferred at the
Executive’s election, plus (y) any bonus awarded for the most recent whole
calendar year before the year in which the Change in Control occurs, regardless
of whether the bonus is paid in the year earned and regardless of whether the
bonus is vested or subject to elective deferral. The term bonus means cash or
non-cash compensation of the type that is required to be reported as bonus by
Securities and Exchange Commission rules governing tabular disclosure of
executive compensation, specifically Regulation S-K Item 402 (17 CFR 229.402,
currently Item 402(c)(2)(iv)). The amount payable to the Executive hereunder
shall not be reduced to account for the time value of money or discounted to
present value. Subject to section 16 of this Agreement, the payment required
under this section 1(a) shall be made within five business days after the Change
in Control occurs. The Executive shall be entitled to a payment under this
section 1(a) on no more than one occasion during the term of this Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) Change in Control defined. For purposes of this Agreement the term Change in
Control means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including —
(1) Change in ownership: a change in ownership of Cortland Bancorp occurs on the
date any one person or group accumulates ownership of Cortland Bancorp stock
constituting more than 50% of the total fair market value or total voting power
of Cortland Bancorp stock,
(2) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Cortland
Bancorp stock possessing 30% or more of the total voting power of Cortland
Bancorp stock, or (y) a majority of Cortland Bancorp’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of Cortland Bancorp’s board of
directors, or
(3) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Cortland Bancorp’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from Cortland Bancorp assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of
Cortland Bancorp’s assets immediately before the acquisition or acquisitions.
For this purpose gross fair market value means the value of Cortland Bancorp’s
assets or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.
2. Additional Benefits after Employment Termination. (a) Continued insurance
benefits. Subject to section 2(b), if the Executive’s employment terminates
involuntarily but without Cause or voluntarily but with Good Reason within
24 months after a Change in Control, Cortland Bancorp shall cause to be
continued medical, dental, accident, disability, and life insurance coverage
substantially identical to the coverage maintained for the Executive before
employment termination, in accordance with the same schedule prevailing before
employment termination, and on substantially the same terms and conditions
prevailing before employment termination (including cost of coverage to Cortland
Bancorp and the Bank). The insurance coverage shall continue until the first to
occur of (x) the Executive’s return to employment with Cortland Bancorp, the
Bank, or another employer, (y) the Executive’s death, or (z) the end of the term
remaining under this Agreement when the Executive’s employment terminates.

 

2



--------------------------------------------------------------------------------



 



(b) Alternative lump-sum cash payment. If (x) under the terms of the applicable
policy or policies for the insurance benefits specified in section 2(a) it is
not possible to continue the Executive’s coverage on the terms specified in
section 2(a), or (y) if when employment termination occurs the Executive is a
specified employee within the meaning of section 409A of the Internal Revenue
Code of 1986, if any of the continued insurance coverage benefits specified in
section 2(a) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular insurance benefit, instead
of continued insurance coverage under section 2(a) Cortland Bancorp shall pay or
cause to be paid to the Executive in a single lump sum an amount in cash equal
to the present value of Cortland Bancorp’s projected cost to maintain that
particular insurance benefit had the Executive’s employment not terminated,
assuming continued coverage for the lesser of 36 months or the number of months
until the Executive attains age 65. The lump-sum payment shall be made within
five business days after employment termination or, if the Executive is a
specified employee within the meaning of section 409A and an exemption from the
six-month delay requirement of section 409A(a)(2)(B)(i) is not available, on the
first day of the seventh month after the month in which the Executive’s
employment terminates.
(c) Miscellaneous benefits. Subject to section 2(d), if the Executive’s
employment terminates involuntarily but without Cause or voluntarily but with
Good Reason within 24 months after a Change in Control —
(1) Cortland Bancorp shall for three years after termination pay or cause to be
paid the Executive’s initiation and membership assessments and dues in a civic
or social club of the Executive’s choice. The Executive shall be solely
responsible for personal expenses for use of the club,
(2) Cortland Bancorp shall for three years after termination and at no cost to
the Executive provide or cause to be provided to the Executive financial
planning services, including but not limited to tax preparation and financial
planning having to do with receipt of benefits under this Agreement,
(3) Cortland Bancorp shall for one year after termination and at no cost to the
Executive provide or cause to be provided to the Executive reasonable
outplacement services, including but not limited to employment counseling,
resume services, and executive placement services.
(d) Alternative lump-sum cash payment. If when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if any of the miscellaneous benefits specified in
section 2(c) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular benefit, instead of the
miscellaneous benefits under section 2(c) Cortland Bancorp shall pay or cause to
be paid to the Executive in a single lump sum an amount in cash equal to the
present value of Cortland Bancorp’s projected cost to maintain that particular
benefit had the Executive’s employment not terminated. The lump-sum payment
shall be made within five business days after employment termination or, if the
Executive is a specified employee within the meaning of section 409A and an
exemption from the six-month delay requirement of section 409A(a)(2)(B)(i) is
not available, on the first day of the seventh month after the month in which
the Executive’s employment terminates.

 

3



--------------------------------------------------------------------------------



 



(e) Involuntary termination with Cause defined. For purposes of this Agreement,
involuntary termination of the Executive’s employment shall be considered
involuntary termination with Cause if the Executive shall have committed any of
the following acts —
(1) an act of fraud, embezzlement, or theft while employed by Cortland Bancorp
or the Bank, or conviction of the Executive of or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more, or
(2) gross negligence, insubordination, disloyalty, or dishonesty in the
performance of the Executive’s duties as an officer of Cortland Bancorp or the
Bank; willful or reckless failure by the Executive to adhere to Cortland
Bancorp’s or the Bank’s written policies; intentional wrongful damage by the
Executive to the business or property of Cortland Bancorp or the Bank, including
without limitation its reputation, which in Cortland Bancorp’s sole judgment
causes material harm to Cortland Bancorp or the Bank; breach by the Executive of
fiduciary duties to Cortland Bancorp and its stockholders, whether in the
Executive’s capacity as an officer or as a director of Cortland Bancorp or the
Bank,
(3) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or
(4) intentional wrongful disclosure of secret processes or confidential
information of Cortland Bancorp or the Bank, which in Cortland Bancorp’s sole
judgment causes material harm to Cortland Bancorp or the Bank, or
(5) any actions that cause the Executive to be terminated for cause under any
employment agreement existing on the date hereof or hereafter entered into
between the Executive and Cortland Bancorp or the Bank, or
(6) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of Cortland Bancorp or the Bank, under a blanket bond or other
fidelity or insurance policy covering directors, officers, or employees.
For purposes of this Agreement no act or failure to act on the Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in Cortland Bancorp’s
best interests. Any act or failure to act based upon authority granted by
resolutions duly adopted by the board of directors or based upon the advice of
counsel for Cortland Bancorp shall be conclusively presumed to be in good faith
and in Cortland Bancorp’s best interests.

 

4



--------------------------------------------------------------------------------



 



(f) Voluntary termination with Good Reason defined. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(x) and (y) are satisfied —
(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent —
1) a material diminution of the Executive’s base salary,
2) a material diminution of the Executive’s authority, duties, or
responsibilities,
3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,
4) a material diminution in the budget over which the Executive retains
authority,
5) a material change in the geographic location at which the Executive must
perform services, or
6) any other action or inaction that constitutes a material breach by Cortland
Bancorp of this Agreement.
(y) the Executive must give notice to Cortland Bancorp of the existence of one
or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and Cortland Bancorp shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within 24 months after the initial existence of the
condition.
3. Termination for Which No Benefits Are Payable. Despite anything in this
Agreement to the contrary, the Executive shall not be entitled to benefits under
this Agreement if the Executive’s employment terminates with Cause, if the
Executive dies while actively employed by Cortland Bancorp or the Bank, or if
the Executive becomes totally disabled while actively employed by Cortland
Bancorp or the Bank. For purposes of this Agreement the term totally disabled
means that because of injury or sickness the Executive is unable to perform the
Executive’s duties. The benefits, if any, payable to the Executive or the
Executive’s beneficiary or estate relating to the Executive’s death or
disability shall be determined solely by such benefit plans or arrangements as
Cortland Bancorp or the Bank may have with the Executive relating to death or
disability, not by this Agreement.

 

5



--------------------------------------------------------------------------------



 



4. Term of Agreement. The initial term of this Agreement shall be for a period
of three years, commencing on the effective date of this Agreement first written
above. On the first anniversary of the effective date of this Agreement and on
each anniversary thereafter this Agreement shall be extended automatically for
one additional year, unless Cortland Bancorp’s board of directors gives notice
to the Executive in writing at least 90 days before the anniversary that the
term of this Agreement will not be extended. If the board of directors
determines not to extend the term, it shall promptly notify the Executive.
References herein to the term of this Agreement mean the initial term and
extensions of the initial term. Unless terminated earlier, this Agreement shall
terminate when the Executive attains age 65. If the board of directors decides
not to extend the term of this Agreement, this Agreement shall nevertheless
remain in force until its term expires.
5. This Agreement Is Not an Employment Contract. The parties hereto acknowledge
and agree that this Agreement is not a management or employment agreement and
nothing in this Agreement shall give the Executive any rights or impose any
obligations to continued employment by Cortland Bancorp or the Bank or successor
of Cortland Bancorp.
6. Payment of Legal Fees. Cortland Bancorp is aware that after a Change in
Control management could cause or attempt to cause Cortland Bancorp to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause Cortland Bancorp to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. Cortland
Bancorp desires that the Executive not be required to incur the expenses
associated with the enforcement of rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. Cortland Bancorp desires that the Executive not be forced to
negotiate settlement of rights under this Agreement under threat of incurring
expenses. Accordingly, if after a Change in Control occurs it appears to the
Executive that (x) Cortland Bancorp has failed to comply with any of its
obligations under this Agreement or (y) Cortland Bancorp or any other person has
taken any action to declare this Agreement void or unenforceable, or instituted
any litigation or other legal action designed to deny, diminish, or to recover
from the Executive the benefits intended to be provided to the Executive
hereunder, Cortland Bancorp irrevocably authorizes the Executive from time to
time to retain counsel of the Executive’s choice, at Cortland Bancorp’s expense
as provided in this section 6, to represent the Executive in the initiation or
defense of any litigation or other legal action, whether by or against Cortland
Bancorp or any director, officer, stockholder, or other person affiliated with
Cortland Bancorp, in any jurisdiction. Despite any existing or previous
attorney-client relationship between Cortland Bancorp and any counsel chosen by
the Executive under this section 6, Cortland Bancorp irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
Cortland Bancorp and the Executive agree that a confidential relationship shall
exist between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by Cortland Bancorp on a regular, periodic
basis upon presentation by the Executive of a statement or statements prepared
by counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $500,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings. Cortland Bancorp’s
obligation to pay the Executive’s legal fees under this section 6 operates
separately from and in addition to any legal fee reimbursement obligation
Cortland Bancorp may have with the Executive under any separate salary
continuation or other agreement. Despite anything in this Agreement to the
contrary however, Cortland Bancorp shall not be required to pay or reimburse the
Executive’s legal expenses if doing so would violate section 18(k) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal
Deposit Insurance Corporation [12 CFR 359.3].

 

6



--------------------------------------------------------------------------------



 



7. Withholding of Taxes. Cortland Bancorp may withhold from any benefits payable
under this Agreement all Federal, state, local or other taxes as may be required
by law, governmental regulation, or ruling.
8. Successors and Assigns. (a) This Agreement is binding on Cortland Bancorp’s
successors. This Agreement shall be binding upon Cortland Bancorp and any
successor to Cortland Bancorp, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of Cortland
Bancorp by purchase, merger, consolidation, reorganization, or otherwise. But
this Agreement and Cortland Bancorp’s obligations under this Agreement are not
otherwise assignable, transferable, or delegable by Cortland Bancorp. By
agreement in form and substance satisfactory to the Executive, Cortland Bancorp
shall require any successor to all or substantially all of the business or
assets of Cortland Bancorp expressly to assume and agree to perform this
Agreement in the same manner and to the same extent Cortland Bancorp would be
required to perform had no succession occurred.
(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes, and
legatees.
(c) This Agreement is personal and is not assignable. This Agreement is personal
in nature. Without written consent of the other party, neither party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement except as expressly provided in this section 8. Without limiting
the generality of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by Executive’s will or by
the laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this section 8, Cortland Bancorp shall have no
liability to pay any amount to the assignee or transferee.
9. Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of Cortland Bancorp at the time of the delivery of the notice,
and properly addressed to Cortland Bancorp if addressed to the Board of
Directors, Cortland Bancorp, 194 West Main Street, Cortland, Ohio 44410,
Attention: Corporate Secretary.

 

7



--------------------------------------------------------------------------------



 



10. Captions and Counterparts. The headings and subheadings used in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.
11. Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing signed by the Executive and by Cortland Bancorp. No waiver by
either party hereto at any time of any breach by the other party hereto or
waiver of compliance with any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of other provisions or
conditions at the same or at any other time.
12. Severability. The provisions of this Agreement are severable. The invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent (and only to the
extent) necessary to make it valid and enforceable.
13. Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of the State of Ohio.
14. Entire Agreement. This Agreement constitutes the entire agreement between
Cortland Bancorp and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. No agreements or representations, oral or otherwise, expressed or implied
concerning the subject matter have been made by either party that are not set
forth expressly in this Agreement.
15. No Mitigation Required. Cortland Bancorp hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after termination and (y) to measure the amount of damages
the Executive suffers because of termination. Additionally, Cortland Bancorp
acknowledges that its general severance pay plans do not provide for mitigation,
offset, or reduction of any severance payment received thereunder. Cortland
Bancorp further acknowledges that the payment of benefits by Cortland Bancorp
under this Agreement is reasonable and shall be liquidated damages. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall any
profits, income, earnings, or other benefits from any source whatsoever create
any mitigation, offset, reduction, or any other obligation on the part of the
Executive hereunder or otherwise.

 

8



--------------------------------------------------------------------------------



 



16. Internal Revenue Code Section 409A. Cortland Bancorp and the Executive
intend that their exercise of authority or discretion under this Agreement shall
comply with section 409A of the Internal Revenue Code of 1986. If when the
Executive’s employment terminates the Executive is a specified employee, as
defined in section 409A of the Internal Revenue Code of 1986, and if any
payments or benefits under this Agreement will result in additional tax or
interest to the Executive because of section 409A, then despite any provision of
this Agreement to the contrary the Executive shall not be entitled to the
payments or benefits until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments or benefits are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
the provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, Cortland Bancorp shall reform the
provision. However, Cortland Bancorp shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and Cortland Bancorp shall not be
required to incur any additional compensation expense as a result of the
reformed provision. References in this Agreement to section 409A of the Internal
Revenue Code of 1986 include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Internal Revenue Code
section 409A.
In Witness Whereof, the parties have executed this Severance Agreement as of the
date first written above.

                  Executive       Cortland Bancorp    
 
               
 
      By:        
 
Craig M. Phython
         
 
Lawrence A. Fantauzzi    
 
      Its:   President and Chief Executive Officer    

 

9



--------------------------------------------------------------------------------



 



Severance Agreement
This Severance Agreement (this “Agreement”) is entered into effective as of this
day of December 3, 2008, by and between Cortland Bancorp, an Ohio corporation,
and Barbara R. Sandrock (the “Executive”), Vice President of The Cortland
Savings and Banking Company (the “Bank”), an Ohio-chartered bank and wholly
owned subsidiary of Cortland Bancorp, an Ohio corporation.
Whereas, recognizing the contributions to the profitability, growth, and
financial strength of Cortland Bancorp and the Bank that the Executive has made
and is expected to continue to make, intending to assure itself of the current
and future continuity of management and establish minimum severance benefits for
certain officers and other key employees and ensure that officers and other key
employees are not practically disabled from discharging their duties if a
proposed or actual transaction involving a change in control arises, and finally
desiring to provide additional inducement for the Executive to remain in the
employ of Cortland Bancorp and the Bank, Cortland Bancorp and the Bank entered
into a Severance Agreement Due to Change in Control of Cortland Bancorp dated as
of December 26, 2000 with the Executive,
Whereas, Cortland Bancorp and the Executive intend that this Agreement supersede
and replace in its entirety the December 26, 2000 Severance Agreement Due to
Change in Control of Cortland Bancorp and that from and after the date hereof
the December 26, 2000 Severance Agreement Due to Change in Control of Cortland
Bancorp shall be of no further force or effect, and
Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Cortland Bancorp, is contemplated insofar as
Cortland Bancorp or any of its subsidiaries is concerned.
Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.
1. Cash Benefit after a Change in Control. (a) Cash benefit. If a Change in
Control occurs, Cortland Bancorp shall make a lump-sum payment to the Executive
in an amount in cash equal to one times the Executive’s compensation. For this
purpose the Executive’s compensation means (x) the sum of the Executive’s base
salary when the Change in Control occurs, including salary deferred at the
Executive’s election, plus (y) any bonus awarded for the most recent whole
calendar year before the year in which the Change in Control occurs, regardless
of whether the bonus is paid in the year earned and regardless of whether the
bonus is vested or subject to elective deferral. The term bonus means cash or
non-cash compensation of the type that is required to be reported as bonus by
Securities and Exchange Commission rules governing tabular disclosure of
executive compensation, specifically Regulation S-K Item 402 (17 CFR 229.402,
currently Item 402(c)(2)(iv)). The amount payable to the Executive hereunder
shall not be reduced to account for the time value of money or discounted to
present value. Subject to section 16 of this Agreement, the payment required
under this section 1(a) shall be made within five business days after the Change
in Control occurs. The Executive shall be entitled to a payment under this
section 1(a) on no more than one occasion during the term of this Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) Change in Control defined. For purposes of this Agreement the term Change in
Control means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including —
(1) Change in ownership: a change in ownership of Cortland Bancorp occurs on the
date any one person or group accumulates ownership of Cortland Bancorp stock
constituting more than 50% of the total fair market value or total voting power
of Cortland Bancorp stock,
(2) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Cortland
Bancorp stock possessing 30% or more of the total voting power of Cortland
Bancorp stock, or (y) a majority of Cortland Bancorp’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of Cortland Bancorp’s board of
directors, or
(3) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Cortland Bancorp’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from Cortland Bancorp assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of
Cortland Bancorp’s assets immediately before the acquisition or acquisitions.
For this purpose gross fair market value means the value of Cortland Bancorp’s
assets or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.
2. Additional Benefits after Employment Termination. (a) Continued insurance
benefits. Subject to section 2(b), if the Executive’s employment terminates
involuntarily but without Cause or voluntarily but with Good Reason within
24 months after a Change in Control, Cortland Bancorp shall cause to be
continued medical, dental, accident, disability, and life insurance coverage
substantially identical to the coverage maintained for the Executive before
employment termination, in accordance with the same schedule prevailing before
employment termination, and on substantially the same terms and conditions
prevailing before employment termination (including cost of coverage to Cortland
Bancorp and the Bank). The insurance coverage shall continue until the first to
occur of (x) the Executive’s return to employment with Cortland Bancorp, the
Bank, or another employer, (y) the Executive’s death, or (z) the end of the term
remaining under this Agreement when the Executive’s employment terminates.

 

2



--------------------------------------------------------------------------------



 



(b) Alternative lump-sum cash payment. If (x) under the terms of the applicable
policy or policies for the insurance benefits specified in section 2(a) it is
not possible to continue the Executive’s coverage on the terms specified in
section 2(a), or (y) if when employment termination occurs the Executive is a
specified employee within the meaning of section 409A of the Internal Revenue
Code of 1986, if any of the continued insurance coverage benefits specified in
section 2(a) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular insurance benefit, instead
of continued insurance coverage under section 2(a) Cortland Bancorp shall pay or
cause to be paid to the Executive in a single lump sum an amount in cash equal
to the present value of Cortland Bancorp’s projected cost to maintain that
particular insurance benefit had the Executive’s employment not terminated,
assuming continued coverage for the lesser of 36 months or the number of months
until the Executive attains age 65. The lump-sum payment shall be made within
five business days after employment termination or, if the Executive is a
specified employee within the meaning of section 409A and an exemption from the
six-month delay requirement of section 409A(a)(2)(B)(i) is not available, on the
first day of the seventh month after the month in which the Executive’s
employment terminates.
(c) Miscellaneous benefits. Subject to section 2(d), if the Executive’s
employment terminates involuntarily but without Cause or voluntarily but with
Good Reason within 24 months after a Change in Control —
(1) Cortland Bancorp shall for three years after termination pay or cause to be
paid the Executive’s initiation and membership assessments and dues in a civic
or social club of the Executive’s choice. The Executive shall be solely
responsible for personal expenses for use of the club,
(2) Cortland Bancorp shall for three years after termination and at no cost to
the Executive provide or cause to be provided to the Executive financial
planning services, including but not limited to tax preparation and financial
planning having to do with receipt of benefits under this Agreement,
(3) Cortland Bancorp shall for one year after termination and at no cost to the
Executive provide or cause to be provided to the Executive reasonable
outplacement services, including but not limited to employment counseling,
resume services, and executive placement services.
(d) Alternative lump-sum cash payment. If when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if any of the miscellaneous benefits specified in
section 2(c) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular benefit, instead of the
miscellaneous benefits under section 2(c) Cortland Bancorp shall pay or cause to
be paid to the Executive in a single lump sum an amount in cash equal to the
present value of Cortland Bancorp’s projected cost to maintain that particular
benefit had the Executive’s employment not terminated. The lump-sum payment
shall be made within five business days after employment termination or, if the
Executive is a specified employee within the meaning of section 409A and an
exemption from the six-month delay requirement of section 409A(a)(2)(B)(i) is
not available, on the first day of the seventh month after the month in which
the Executive’s employment terminates.

 

3



--------------------------------------------------------------------------------



 



(e) Involuntary termination with Cause defined. For purposes of this Agreement,
involuntary termination of the Executive’s employment shall be considered
involuntary termination with Cause if the Executive shall have committed any of
the following acts —
(1) an act of fraud, embezzlement, or theft while employed by Cortland Bancorp
or the Bank, or conviction of the Executive of or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more, or
(2) gross negligence, insubordination, disloyalty, or dishonesty in the
performance of the Executive’s duties as an officer of Cortland Bancorp or the
Bank; willful or reckless failure by the Executive to adhere to Cortland
Bancorp’s or the Bank’s written policies; intentional wrongful damage by the
Executive to the business or property of Cortland Bancorp or the Bank, including
without limitation its reputation, which in Cortland Bancorp’s sole judgment
causes material harm to Cortland Bancorp or the Bank; breach by the Executive of
fiduciary duties to Cortland Bancorp and its stockholders, whether in the
Executive’s capacity as an officer or as a director of Cortland Bancorp or the
Bank,
(3) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or
(4) intentional wrongful disclosure of secret processes or confidential
information of Cortland Bancorp or the Bank, which in Cortland Bancorp’s sole
judgment causes material harm to Cortland Bancorp or the Bank, or
(5) any actions that cause the Executive to be terminated for cause under any
employment agreement existing on the date hereof or hereafter entered into
between the Executive and Cortland Bancorp or the Bank, or
(6) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of Cortland Bancorp or the Bank, under a blanket bond or other
fidelity or insurance policy covering directors, officers, or employees.

 

4



--------------------------------------------------------------------------------



 



For purposes of this Agreement no act or failure to act on the Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in Cortland Bancorp’s
best interests. Any act or failure to act based upon authority granted by
resolutions duly adopted by the board of directors or based upon the advice of
counsel for Cortland Bancorp shall be conclusively presumed to be in good faith
and in Cortland Bancorp’s best interests.
(f) Voluntary termination with Good Reason defined. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(x) and (y) are satisfied —
(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent —
1) a material diminution of the Executive’s base salary,
2) a material diminution of the Executive’s authority, duties, or
responsibilities,
3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,
4) a material diminution in the budget over which the Executive retains
authority,
5) a material change in the geographic location at which the Executive must
perform services, or
6) any other action or inaction that constitutes a material breach by Cortland
Bancorp of this Agreement.
(y) the Executive must give notice to Cortland Bancorp of the existence of one
or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and Cortland Bancorp shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within 24 months after the initial existence of the
condition.

 

5



--------------------------------------------------------------------------------



 



3. Termination for Which No Benefits Are Payable. Despite anything in this
Agreement to the contrary, the Executive shall not be entitled to benefits under
this Agreement if the Executive’s employment terminates with Cause, if the
Executive dies while actively employed by Cortland Bancorp or the Bank, or if
the Executive becomes totally disabled while actively employed by Cortland
Bancorp or the Bank. For purposes of this Agreement the term totally disabled
means that because of injury or sickness the Executive is unable to perform the
Executive’s duties. The benefits, if any, payable to the Executive or the
Executive’s beneficiary or estate relating to the Executive’s death or
disability shall be determined solely by such benefit plans or arrangements as
Cortland Bancorp or the Bank may have with the Executive relating to death or
disability, not by this Agreement.
4. Term of Agreement. The initial term of this Agreement shall be for a period
of three years, commencing on the effective date of this Agreement first written
above. On the first anniversary of the effective date of this Agreement and on
each anniversary thereafter this Agreement shall be extended automatically for
one additional year, unless Cortland Bancorp’s board of directors gives notice
to the Executive in writing at least 90 days before the anniversary that the
term of this Agreement will not be extended. If the board of directors
determines not to extend the term, it shall promptly notify the Executive.
References herein to the term of this Agreement mean the initial term and
extensions of the initial term. Unless terminated earlier, this Agreement shall
terminate when the Executive attains age 65. If the board of directors decides
not to extend the term of this Agreement, this Agreement shall nevertheless
remain in force until its term expires.
5. This Agreement Is Not an Employment Contract. The parties hereto acknowledge
and agree that this Agreement is not a management or employment agreement and
nothing in this Agreement shall give the Executive any rights or impose any
obligations to continued employment by Cortland Bancorp or the Bank or successor
of Cortland Bancorp.
6. Payment of Legal Fees. Cortland Bancorp is aware that after a Change in
Control management could cause or attempt to cause Cortland Bancorp to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause Cortland Bancorp to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. Cortland
Bancorp desires that the Executive not be required to incur the expenses
associated with the enforcement of rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. Cortland Bancorp desires that the Executive not be forced to
negotiate settlement of rights under this Agreement under threat of incurring
expenses. Accordingly, if after a Change in Control occurs it appears to the
Executive that (x) Cortland Bancorp has failed to comply with any of its
obligations under this Agreement or (y) Cortland Bancorp or any other person has
taken any action to declare this Agreement void or unenforceable, or instituted
any litigation or other legal action designed to deny, diminish, or to recover
from the Executive the benefits intended to be provided to the Executive
hereunder, Cortland Bancorp irrevocably authorizes the Executive from time to
time to retain counsel of the Executive’s choice, at Cortland Bancorp’s expense
as provided in this section 6, to represent the Executive in the initiation or
defense of any litigation or other legal action, whether by or against Cortland
Bancorp or any director, officer, stockholder, or other person affiliated with
Cortland Bancorp, in any jurisdiction.

 

6



--------------------------------------------------------------------------------



 



Despite any existing or previous attorney-client relationship between Cortland
Bancorp and any counsel chosen by the Executive under this section 6, Cortland
Bancorp irrevocably consents to the Executive entering into an attorney-client
relationship with that counsel, and Cortland Bancorp and the Executive agree
that a confidential relationship shall exist between the Executive and that
counsel. The fees and expenses of counsel selected from time to time by the
Executive as provided in this section shall be paid or reimbursed to the
Executive by Cortland Bancorp on a regular, periodic basis upon presentation by
the Executive of a statement or statements prepared by counsel in accordance
with counsel’s customary practices, up to a maximum aggregate amount of
$500,000, whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings. Cortland Bancorp’s obligation to pay the
Executive’s legal fees under this section 6 operates separately from and in
addition to any legal fee reimbursement obligation Cortland Bancorp may have
with the Executive under any separate salary continuation or other agreement.
Despite anything in this Agreement to the contrary however, Cortland Bancorp
shall not be required to pay or reimburse the Executive’s legal expenses if
doing so would violate section 18(k) of the Federal Deposit Insurance Act [12
U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit Insurance Corporation [12
CFR 359.3].
7. Withholding of Taxes. Cortland Bancorp may withhold from any benefits payable
under this Agreement all Federal, state, local or other taxes as may be required
by law, governmental regulation, or ruling.
8. Successors and Assigns. (a) This Agreement is binding on Cortland Bancorp’s
successors. This Agreement shall be binding upon Cortland Bancorp and any
successor to Cortland Bancorp, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of Cortland
Bancorp by purchase, merger, consolidation, reorganization, or otherwise. But
this Agreement and Cortland Bancorp’s obligations under this Agreement are not
otherwise assignable, transferable, or delegable by Cortland Bancorp. By
agreement in form and substance satisfactory to the Executive, Cortland Bancorp
shall require any successor to all or substantially all of the business or
assets of Cortland Bancorp expressly to assume and agree to perform this
Agreement in the same manner and to the same extent Cortland Bancorp would be
required to perform had no succession occurred.
(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes, and
legatees.
(c) This Agreement is personal and is not assignable. This Agreement is personal
in nature. Without written consent of the other party, neither party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement except as expressly provided in this section 8. Without limiting
the generality of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by Executive’s will or by
the laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this section 8, Cortland Bancorp shall have no
liability to pay any amount to the assignee or transferee.

 

7



--------------------------------------------------------------------------------



 



9. Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of Cortland Bancorp at the time of the delivery of the notice,
and properly addressed to Cortland Bancorp if addressed to the Board of
Directors, Cortland Bancorp, 194 West Main Street, Cortland, Ohio 44410,
Attention: Corporate Secretary.
10. Captions and Counterparts. The headings and subheadings used in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.
11. Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing signed by the Executive and by Cortland Bancorp. No waiver by
either party hereto at any time of any breach by the other party hereto or
waiver of compliance with any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of other provisions or
conditions at the same or at any other time.
12. Severability. The provisions of this Agreement are severable. The invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent (and only to the
extent) necessary to make it valid and enforceable.
13. Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of the State of Ohio.
14. Entire Agreement. This Agreement constitutes the entire agreement between
Cortland Bancorp and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. No agreements or representations, oral or otherwise, expressed or implied
concerning the subject matter have been made by either party that are not set
forth expressly in this Agreement. This Agreement supersedes and replaces in its
entirety the December 26, 2000 Severance Agreement Due to Change in Control of
Cortland Bancorp, and from and after the date of this Agreement the December 26,
2000 Severance Agreement Due to Change in Control of Cortland Bancorp shall be
of no further force or effect.

 

8



--------------------------------------------------------------------------------



 



15. No Mitigation Required. Cortland Bancorp hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after termination and (y) to measure the amount of damages
the Executive suffers because of termination. Additionally, Cortland Bancorp
acknowledges that its general severance pay plans do not provide for mitigation,
offset, or reduction of any severance payment received thereunder. Cortland
Bancorp further acknowledges that the payment of benefits by Cortland Bancorp
under this Agreement is reasonable and shall be liquidated damages. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall any
profits, income, earnings, or other benefits from any source whatsoever create
any mitigation, offset, reduction, or any other obligation on the part of the
Executive hereunder or otherwise.
16. Internal Revenue Code Section 409A. Cortland Bancorp and the Executive
intend that their exercise of authority or discretion under this Agreement shall
comply with section 409A of the Internal Revenue Code of 1986. If when the
Executive’s employment terminates the Executive is a specified employee, as
defined in section 409A of the Internal Revenue Code of 1986, and if any
payments or benefits under this Agreement will result in additional tax or
interest to the Executive because of section 409A, then despite any provision of
this Agreement to the contrary the Executive shall not be entitled to the
payments or benefits until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments or benefits are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
the provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, Cortland Bancorp shall reform the
provision. However, Cortland Bancorp shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and Cortland Bancorp shall not be
required to incur any additional compensation expense as a result of the
reformed provision. References in this Agreement to section 409A of the Internal
Revenue Code of 1986 include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Internal Revenue Code
section 409A.
In Witness Whereof, the parties have executed this Severance Agreement as of the
date first written above.

                  Executive       Cortland Bancorp    
 
               
 
      By:        
 
Barbara R. Sandrock
         
 
Lawrence A. Fantauzzi    
 
      Its:   President and Chief Executive Officer    

 

9



--------------------------------------------------------------------------------



 



Severance Agreement
This Severance Agreement (this “Agreement”) is entered into effective as of this
day of December 3, 2008, by and between Cortland Bancorp, an Ohio corporation,
and Danny L. White (the “Executive”), Senior Vice President and Chief Lending
Officer of The Cortland Savings and Banking Company (the “Bank”), an
Ohio-chartered bank and wholly owned subsidiary of Cortland Bancorp, an Ohio
corporation.
Whereas, recognizing the contributions to the profitability, growth, and
financial strength of Cortland Bancorp and the Bank that the Executive has made
and is expected to continue to make, intending to assure itself of the current
and future continuity of management and establish minimum severance benefits for
certain officers and other key employees and ensure that officers and other key
employees are not practically disabled from discharging their duties if a
proposed or actual transaction involving a change in control arises, and finally
desiring to provide additional inducement for the Executive to remain in the
employ of Cortland Bancorp and the Bank, Cortland Bancorp and the Bank entered
into a Severance Agreement Due to Change in Control of Cortland Bancorp dated as
of December 26, 2000 with the Executive,
Whereas, Cortland Bancorp and the Executive intend that this Agreement supersede
and replace in its entirety the December 26, 2000 Severance Agreement Due to
Change in Control of Cortland Bancorp and that from and after the date hereof
the December 26, 2000 Severance Agreement Due to Change in Control of Cortland
Bancorp shall be of no further force or effect, and
Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Cortland Bancorp, is contemplated insofar as
Cortland Bancorp or any of its subsidiaries is concerned.
Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.
1. Cash Benefit after a Change in Control. (a) Cash benefit. If a Change in
Control occurs, Cortland Bancorp shall make a lump-sum payment to the Executive
in an amount in cash equal to one times the Executive’s compensation. For this
purpose the Executive’s compensation means (x) the sum of the Executive’s base
salary when the Change in Control occurs, including salary deferred at the
Executive’s election, plus (y) any bonus awarded for the most recent whole
calendar year before the year in which the Change in Control occurs, regardless
of whether the bonus is paid in the year earned and regardless of whether the
bonus is vested or subject to elective deferral. The term bonus means cash or
non-cash compensation of the type that is required to be reported as bonus by
Securities and Exchange Commission rules governing tabular disclosure of
executive compensation, specifically Regulation S-K Item 402 (17 CFR 229.402,
currently Item 402(c)(2)(iv)). The amount payable to the Executive hereunder
shall not be reduced to account for the time value of money or discounted to
present value. Subject to section 16 of this Agreement, the payment required
under this section 1(a) shall be made within five business days after the Change
in Control occurs. The Executive shall be entitled to a payment under this
section 1(a) on no more than one occasion during the term of this Agreement.

 





--------------------------------------------------------------------------------



 



(b) Change in Control defined. For purposes of this Agreement the term Change in
Control means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including —
(1) Change in ownership: a change in ownership of Cortland Bancorp occurs on the
date any one person or group accumulates ownership of Cortland Bancorp stock
constituting more than 50% of the total fair market value or total voting power
of Cortland Bancorp stock,
(2) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Cortland
Bancorp stock possessing 30% or more of the total voting power of Cortland
Bancorp stock, or (y) a majority of Cortland Bancorp’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of Cortland Bancorp’s board of
directors, or
(3) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Cortland Bancorp’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from Cortland Bancorp assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of
Cortland Bancorp’s assets immediately before the acquisition or acquisitions.
For this purpose gross fair market value means the value of Cortland Bancorp’s
assets or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.
2. Additional Benefits after Employment Termination. (a) Continued insurance
benefits. Subject to section 2(b), if the Executive’s employment terminates
involuntarily but without Cause or voluntarily but with Good Reason within
24 months after a Change in Control, Cortland Bancorp shall cause to be
continued medical, dental, accident, disability, and life insurance coverage
substantially identical to the coverage maintained for the Executive before
employment termination, in accordance with the same schedule prevailing before
employment termination, and on substantially the same terms and conditions
prevailing before employment termination (including cost of coverage to Cortland
Bancorp and the Bank). The insurance coverage shall continue until the first to
occur of (x) the Executive’s return to employment with Cortland Bancorp, the
Bank, or another employer, (y) the Executive’s death, or (z) the end of the term
remaining under this Agreement when the Executive’s employment terminates.

 

2



--------------------------------------------------------------------------------



 



(b) Alternative lump-sum cash payment. If (x) under the terms of the applicable
policy or policies for the insurance benefits specified in section 2(a) it is
not possible to continue the Executive’s coverage on the terms specified in
section 2(a), or (y) if when employment termination occurs the Executive is a
specified employee within the meaning of section 409A of the Internal Revenue
Code of 1986, if any of the continued insurance coverage benefits specified in
section 2(a) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular insurance benefit, instead
of continued insurance coverage under section 2(a) Cortland Bancorp shall pay or
cause to be paid to the Executive in a single lump sum an amount in cash equal
to the present value of Cortland Bancorp’s projected cost to maintain that
particular insurance benefit had the Executive’s employment not terminated,
assuming continued coverage for the lesser of 36 months or the number of months
until the Executive attains age 65. The lump-sum payment shall be made within
five business days after employment termination or, if the Executive is a
specified employee within the meaning of section 409A and an exemption from the
six-month delay requirement of section 409A(a)(2)(B)(i) is not available, on the
first day of the seventh month after the month in which the Executive’s
employment terminates.
(c) Miscellaneous benefits. Subject to section 2(d), if the Executive’s
employment terminates involuntarily but without Cause or voluntarily but with
Good Reason within 24 months after a Change in Control —
(1) Cortland Bancorp shall for three years after termination pay or cause to be
paid the Executive’s initiation and membership assessments and dues in a civic
or social club of the Executive’s choice. The Executive shall be solely
responsible for personal expenses for use of the club,
(2) Cortland Bancorp shall for three years after termination and at no cost to
the Executive provide or cause to be provided to the Executive financial
planning services, including but not limited to tax preparation and financial
planning having to do with receipt of benefits under this Agreement,
(3) Cortland Bancorp shall for one year after termination and at no cost to the
Executive provide or cause to be provided to the Executive reasonable
outplacement services, including but not limited to employment counseling,
resume services, and executive placement services.
(d) Alternative lump-sum cash payment. If when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if any of the miscellaneous benefits specified in
section 2(c) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular benefit, instead of the
miscellaneous benefits under section 2(c) Cortland Bancorp shall pay or cause to
be paid to the Executive in a single lump sum an amount in cash equal to the
present value of Cortland Bancorp’s projected cost to maintain that particular
benefit had the Executive’s employment not terminated. The lump-sum payment
shall be made within five business days after employment termination or, if the
Executive is a specified employee within the meaning of section 409A and an
exemption from the six-month delay requirement of section 409A(a)(2)(B)(i) is
not available, on the first day of the seventh month after the month in which
the Executive’s employment terminates.

 

3



--------------------------------------------------------------------------------



 



(e) Involuntary termination with Cause defined. For purposes of this Agreement,
involuntary termination of the Executive’s employment shall be considered
involuntary termination with Cause if the Executive shall have committed any of
the following acts —
(1) an act of fraud, embezzlement, or theft while employed by Cortland Bancorp
or the Bank, or conviction of the Executive of or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more, or
(2) gross negligence, insubordination, disloyalty, or dishonesty in the
performance of the Executive’s duties as an officer of Cortland Bancorp or the
Bank; willful or reckless failure by the Executive to adhere to Cortland
Bancorp’s or the Bank’s written policies; intentional wrongful damage by the
Executive to the business or property of Cortland Bancorp or the Bank, including
without limitation its reputation, which in Cortland Bancorp’s sole judgment
causes material harm to Cortland Bancorp or the Bank; breach by the Executive of
fiduciary duties to Cortland Bancorp and its stockholders, whether in the
Executive’s capacity as an officer or as a director of Cortland Bancorp or the
Bank,
(3) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or
(4) intentional wrongful disclosure of secret processes or confidential
information of Cortland Bancorp or the Bank, which in Cortland Bancorp’s sole
judgment causes material harm to Cortland Bancorp or the Bank, or
(5) any actions that cause the Executive to be terminated for cause under any
employment agreement existing on the date hereof or hereafter entered into
between the Executive and Cortland Bancorp or the Bank, or
(6) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of Cortland Bancorp or the Bank, under a blanket bond or other
fidelity or insurance policy covering directors, officers, or employees.

 

4



--------------------------------------------------------------------------------



 



For purposes of this Agreement no act or failure to act on the Executive’s part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on the Executive’s part shall
be considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in Cortland Bancorp’s
best interests. Any act or failure to act based upon authority granted by
resolutions duly adopted by the board of directors or based upon the advice of
counsel for Cortland Bancorp shall be conclusively presumed to be in good faith
and in Cortland Bancorp’s best interests.
(f) Voluntary termination with Good Reason defined. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(x) and (y) are satisfied —
(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent —
1) a material diminution of the Executive’s base salary,
2) a material diminution of the Executive’s authority, duties, or
responsibilities,
3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,
4) a material diminution in the budget over which the Executive retains
authority,
5) a material change in the geographic location at which the Executive must
perform services, or
6) any other action or inaction that constitutes a material breach by Cortland
Bancorp of this Agreement.
(y) the Executive must give notice to Cortland Bancorp of the existence of one
or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and Cortland Bancorp shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within 24 months after the initial existence of the
condition.
3. Termination for Which No Benefits Are Payable. Despite anything in this
Agreement to the contrary, the Executive shall not be entitled to benefits under
this Agreement if the Executive’s employment terminates with Cause, if the
Executive dies while actively employed by Cortland Bancorp or the Bank, or if
the Executive becomes totally disabled while actively employed by Cortland
Bancorp or the Bank. For purposes of this Agreement the term totally disabled
means that because of injury or sickness the Executive is unable to perform the
Executive’s duties. The benefits, if any, payable to the Executive or the
Executive’s beneficiary or estate relating to the Executive’s death or
disability shall be determined solely by such benefit plans or arrangements as
Cortland Bancorp or the Bank may have with the Executive relating to death or
disability, not by this Agreement.

 

5



--------------------------------------------------------------------------------



 



4. Term of Agreement. The initial term of this Agreement shall be for a period
of three years, commencing on the effective date of this Agreement first written
above. On the first anniversary of the effective date of this Agreement and on
each anniversary thereafter this Agreement shall be extended automatically for
one additional year, unless Cortland Bancorp’s board of directors gives notice
to the Executive in writing at least 90 days before the anniversary that the
term of this Agreement will not be extended. If the board of directors
determines not to extend the term, it shall promptly notify the Executive.
References herein to the term of this Agreement mean the initial term and
extensions of the initial term. Unless terminated earlier, this Agreement shall
terminate when the Executive attains age 65. If the board of directors decides
not to extend the term of this Agreement, this Agreement shall nevertheless
remain in force until its term expires.
5. This Agreement Is Not an Employment Contract. The parties hereto acknowledge
and agree that this Agreement is not a management or employment agreement and
nothing in this Agreement shall give the Executive any rights or impose any
obligations to continued employment by Cortland Bancorp or the Bank or successor
of Cortland Bancorp.
6. Payment of Legal Fees. Cortland Bancorp is aware that after a Change in
Control management could cause or attempt to cause Cortland Bancorp to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause Cortland Bancorp to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances the purpose of this Agreement would be frustrated. Cortland
Bancorp desires that the Executive not be required to incur the expenses
associated with the enforcement of rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. Cortland Bancorp desires that the Executive not be forced to
negotiate settlement of rights under this Agreement under threat of incurring
expenses. Accordingly, if after a Change in Control occurs it appears to the
Executive that (x) Cortland Bancorp has failed to comply with any of its
obligations under this Agreement or (y) Cortland Bancorp or any other person has
taken any action to declare this Agreement void or unenforceable, or instituted
any litigation or other legal action designed to deny, diminish, or to recover
from the Executive the benefits intended to be provided to the Executive
hereunder, Cortland Bancorp irrevocably authorizes the Executive from time to
time to retain counsel of the Executive’s choice, at Cortland Bancorp’s expense
as provided in this section 6, to represent the Executive in the initiation or
defense of any litigation or other legal action, whether by or against Cortland
Bancorp or any director, officer, stockholder, or other person affiliated with
Cortland Bancorp, in any jurisdiction. Despite any existing or previous
attorney-client relationship between Cortland Bancorp and any counsel chosen by
the Executive under this section 6, Cortland Bancorp irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
Cortland Bancorp and the Executive agree that a confidential relationship shall
exist between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by Cortland Bancorp on a regular, periodic
basis upon presentation by the Executive of a statement or statements prepared
by counsel in accordance with counsel’s customary practices, up to a maximum
aggregate amount of $500,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings. Cortland Bancorp’s
obligation to pay the Executive’s legal fees under this section 6 operates
separately from and in addition to any legal fee reimbursement obligation
Cortland Bancorp may have with the Executive under any separate salary
continuation or other agreement. Despite anything in this Agreement to the
contrary however, Cortland Bancorp shall not be required to pay or reimburse the
Executive’s legal expenses if doing so would violate section 18(k) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal
Deposit Insurance Corporation [12 CFR 359.3].

 

6



--------------------------------------------------------------------------------



 



7. Withholding of Taxes. Cortland Bancorp may withhold from any benefits payable
under this Agreement all Federal, state, local or other taxes as may be required
by law, governmental regulation, or ruling.
8. Successors and Assigns. (a) This Agreement is binding on Cortland Bancorp’s
successors. This Agreement shall be binding upon Cortland Bancorp and any
successor to Cortland Bancorp, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of Cortland
Bancorp by purchase, merger, consolidation, reorganization, or otherwise. But
this Agreement and Cortland Bancorp’s obligations under this Agreement are not
otherwise assignable, transferable, or delegable by Cortland Bancorp. By
agreement in form and substance satisfactory to the Executive, Cortland Bancorp
shall require any successor to all or substantially all of the business or
assets of Cortland Bancorp expressly to assume and agree to perform this
Agreement in the same manner and to the same extent Cortland Bancorp would be
required to perform had no succession occurred.
(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes, and
legatees.
(c) This Agreement is personal and is not assignable. This Agreement is personal
in nature. Without written consent of the other party, neither party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement except as expressly provided in this section 8. Without limiting
the generality of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by Executive’s will or by
the laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this section 8, Cortland Bancorp shall have no
liability to pay any amount to the assignee or transferee.
9. Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of Cortland Bancorp at the time of the delivery of the notice,
and properly addressed to Cortland Bancorp if addressed to the Board of
Directors, Cortland Bancorp, 194 West Main Street, Cortland, Ohio 44410,
Attention: Corporate Secretary.

 

7



--------------------------------------------------------------------------------



 



10. Captions and Counterparts. The headings and subheadings used in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.
11. Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing signed by the Executive and by Cortland Bancorp. No waiver by
either party hereto at any time of any breach by the other party hereto or
waiver of compliance with any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of other provisions or
conditions at the same or at any other time.
12. Severability. The provisions of this Agreement are severable. The invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent (and only to the
extent) necessary to make it valid and enforceable.
13. Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of the State of Ohio.
14. Entire Agreement. This Agreement constitutes the entire agreement between
Cortland Bancorp and the Executive concerning the subject matter. No rights are
granted to the Executive under this Agreement other than those specifically set
forth. No agreements or representations, oral or otherwise, expressed or implied
concerning the subject matter have been made by either party that are not set
forth expressly in this Agreement. This Agreement supersedes and replaces in its
entirety the December 26, 2000 Severance Agreement Due to Change in Control of
Cortland Bancorp, and from and after the date of this Agreement the December 26,
2000 Severance Agreement Due to Change in Control of Cortland Bancorp shall be
of no further force or effect.
15. No Mitigation Required. Cortland Bancorp hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after termination and (y) to measure the amount of damages
the Executive suffers because of termination. Additionally, Cortland Bancorp
acknowledges that its general severance pay plans do not provide for mitigation,
offset, or reduction of any severance payment received thereunder. Cortland
Bancorp further acknowledges that the payment of benefits by Cortland Bancorp
under this Agreement is reasonable and shall be liquidated damages. The
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall any
profits, income, earnings, or other benefits from any source whatsoever create
any mitigation, offset, reduction, or any other obligation on the part of the
Executive hereunder or otherwise.

 

8



--------------------------------------------------------------------------------



 



16. Internal Revenue Code Section 409A. Cortland Bancorp and the Executive
intend that their exercise of authority or discretion under this Agreement shall
comply with section 409A of the Internal Revenue Code of 1986. If when the
Executive’s employment terminates the Executive is a specified employee, as
defined in section 409A of the Internal Revenue Code of 1986, and if any
payments or benefits under this Agreement will result in additional tax or
interest to the Executive because of section 409A, then despite any provision of
this Agreement to the contrary the Executive shall not be entitled to the
payments or benefits until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments or benefits are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
the provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, Cortland Bancorp shall reform the
provision. However, Cortland Bancorp shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and Cortland Bancorp shall not be
required to incur any additional compensation expense as a result of the
reformed provision. References in this Agreement to section 409A of the Internal
Revenue Code of 1986 include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Internal Revenue Code
section 409A.
In Witness Whereof, the parties have executed this Severance Agreement as of the
date first written above.

                  Executive       Cortland Bancorp      
 
      By:        
 
Danny L. White
         
 
Lawrence A. Fantauzzi    
 
      Its:   President and Chief Executive Officer    

 

9